Title: From Thomas Jefferson to William Davies, 28 March 1781
From: Jefferson, Thomas
To: Davies, William



In Council Mar. 28. 1781.

The board are of opinion that the proposal of the Commissioner of the War office to appoint Capt. Hamilton, an officer of the state regiment to do the duty of Town-major with such rations and forage as shall make those he is already entitled to equivalent to those of a Major, referring him to the General assembly to obtain a similar augmentation of pay, be approved.
They approve of his proposition contained in the same paper as to the mode of issuing cloathing to the Western and Southern armies: as also that for not issuing pay-warrants but on their producing a proper pay-roll. But they think a promulgation of this rule should precede it’s rigorous execution, and considering that the paymasters of Crockett’s and Taylor’s regiments had no notice that such a roll would be required, that one of the regiments is about to be discharged, and the other to remove to such a distance as will render the transmission of their pay very difficult, and that the paying them off need neither to prevent nor retard the paying off the other regiments, they think that sums of money, somewhat within the full sum requisite should be issued to them. The board approve of issuing a warrant at the same time for paying the Southern army, the money to be drawn out of the treasury immediately, to be ready when payrolls can be produced.

Th: Jefferson


P.S. There is a difficulty as to the person who shall be entrusted with money for the Southern troops which the board will be glad to explain to Colo. Davies by a conference.

